USDC IN/ND case 2:20-cr-00044-TLS-JPK document 40 filed 10/26/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                 CASE NUMBER: 2:20CR44-001
                     Plaintiff,
                                                 USM Number: 18154-027
      vs.

JAMES CELESTIN                                   P JEFFREY SCHLESINGER
                     Defendant.                  DEFENDANT’S ATTORNEY


                             JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pleaded guilty to Count 1 of the Information on 5/27/2020.

ACCORDINGLY, the Court has adjudicated that the Defendant is guilty of the following offense:

     Title, Section & Nature of Offense            Date Offense Ended        Count Number

CONSPIRACY TO COMMIT WIRE FRAUD                        January 2018                 1


The Defendant is sentenced as provided in pages 2 through 4 of this Judgment. The sentence
is imposed pursuant to the Sentencing Reform Act of 1984.

Counts 1and 2 of the Indictment in cause 2:19-CR-115-5 are DISMISSED WITH PREJUDICE
on Government motion.


                                        October 26, 2020
                                        Date of Imposition of Judgment
                                        s/ Theresa L. Springmann
                                        Signature of Judge
                                        Theresa L. Springmann, Judge, U.S. District Court
                                        Name and Title of Judge
                                        October 26, 2020
                                        Date
USDC IN/ND case 2:20-cr-00044-TLS-JPK document 40 filed 10/26/20 page 2 of 4
Defendant: JAMES CELESTIN                                                                  Page 2 of 4
Case Number: 2:20CR44-001


                                          PROBATION

The Defendant is hereby sentenced to probation for a term of 2 YEARS.

                               CONDITIONS OF PROBATION

While the Defendant is on supervised release pursuant to this Judgment, the Defendant
shall comply with the following conditions as required by 18 U.S.C. § 3563(a):

    1. The Defendant shall not commit another federal, state, or local crime, during the period
       of probation.

    2. The Defendant shall make restitution to the victims of the offense.

    3. The Defendant shall not unlawfully possess a controlled substance.

    4. The Defendant shall refrain from any unlawful use of a controlled substance.

    5. The Defendant shall submit to a drug test within 15 days of placement on probation.

    6. The Defendant shall submit to at least two periodic tests thereafter for use of a controlled
       substance.

    7. The Defendant shall notify the Court of any material change in the Defendant’s
       economic circumstances that might affect the Defendant’s ability to pay restitution or the
       special assessment.

    8. The Defendant shall cooperate in the collection of a DNA sample from the Defendant if
       the collection of such a sample is authorized pursuant to Section 3 of the DNA Analysis
       Backlog Elimination Act of 2000 and 34 U.S.C. § 40702.

The Defendant shall comply with the following discretionary conditions as provided by
18 U.S.C. §§ 3563(b)(1)-(23):

    9. The Defendant shall not knowingly leave the federal judicial district in which he resides,
       unless granted permission to leave by the Court or a probation officer. A map outlining
       the boundaries of the federal judicial district in which he resides will be provided by the
       probation office at the start of the Defendant’s term of probation. (18 U.S.C. §
       3563(b)(14)).

    10. The Defendant shall report to the probation officer as reasonably directed by the Court
        or the probation officer. (18 U.S.C. § 3563(b)(15)).

    11. The Defendant shall answer inquiries by a probation officer pertaining to his probation
        and notify the probation officer within 72 hours of any change in place of residence or
        change of employer. This condition does not prevent the Defendant from invoking his
        Fifth Amendment privilege against self-incrimination. (18 U.S.C. § 3563(b)(17)).

    12. The Defendant shall notify the Probation Officer within 72 hours of being arrested or
        questioned by a law enforcement Officer. (18 U.S.C. § 3563(b)(18)).


                                                 2
USDC IN/ND case 2:20-cr-00044-TLS-JPK document 40 filed 10/26/20 page 3 of 4
Defendant: JAMES CELESTIN                                                                     Page 3 of 4
Case Number: 2:20CR44-001


    13. The Defendant shall permit a probation officer to visit him at his home between the hours
        of 8:00 AM to 8:00 PM. A probation officer can make an oral or written request to the
        Court to allow for a reasonable alternative time period or place for the visit. (18 U.S.C. §
        3563(b)(16)).

    14. The Defendant shall make reasonable effort to maintain employment at a lawful
        occupation, unless excused by the probation officer for acceptable reasons (e.g.,
        schooling, training, child care, elder care, disability, age, or serious health condition) or
        shall pursue a course of study or vocational training that will equip the Defendant for
        employment at a lawful occupation. (18 U.S.C. § 3563(b)(4)).

    15. The Defendant shall not knowingly possess a firearm, destructive device, or any other
        dangerous weapon. (18 U.S.C. § 3563(b)(8)).

The Defendant shall comply with the following discretionary conditions as provided by
U.S.S.G. § 5B1.3:

    16. The Defendant shall not enter into any agreement to act as an informer or a special
        agent of a law enforcement agent of a law enforcement agency without the permission of
        the Court. (U.S.S.G. § 5B1.3(c)(11)).

    17. The Defendant shall be prohibited from incurring new credit charges or opening
        additional lines of credit without approval of the probation officer, unless the Defendant is
        in compliance with the installment payment schedule imposed for payment of restitution
        and/or a fine. (U.S.S.G. § 5B1.3(d)(2)).

    18. The defendant shall provide a probation officer with specific financial information
        regarding the Defendant’s ability to pay restitution, forfeiture, or a fine, upon a written or
        oral request by a probation officer, made to and approved by the Court. The request
        must be prompted by the Defendant’s failure to comply with a payment schedule ordered
        for a period of 60 consecutive days, and the request must describe the specific financial
        information needed for determining the Defendant’s current ability to pay. (U.S.S.G. §
        5B1.3(d)(3)).




                                                   3
USDC IN/ND case 2:20-cr-00044-TLS-JPK document 40 filed 10/26/20 page 4 of 4
Defendant: JAMES CELESTIN                                                                Page 4 of 4
Case Number: 2:20CR44-001


                            CRIMINAL MONETARY PENALTIES

The Court finds that the Defendant does not have the ability to pay a fine and waives the
imposition of fine in this case due to Defendant’s inability to pay.

The Court ORDERS the Defendant to pay restitution to the U.S. District Court Clerk's Office,
5400 Federal Plaza, Suite 2300, Hammond, IN 46320, which shall be due immediately, to be
disbursed to the following Victim(s):

                                USAA                        $10,000.00
                              U.S. Bank                      $3,216.38

 Restitution shall be paid at a minimum rate of $100.00 per month commencing 30 days after
placement on probation until said amount is paid in full. The imposed payment schedule will
remain in effect until such time as the Court is notified by the Defendant, victim, or government
that there has been a material change in the Defendant’s ability to pay.

The restitution obligation shall be paid in a joint and several liability with the following
codefendants:

                             Pierre Yates – 0755 2:19CR00115-1
                             Cassandra Vixama – 0755 2:19CR00115-2
                             Jerry Francis – 0755 2:19CR00115-3
                             Ahmari Maholmes – 0755 2:19CR00115-4

The Court ORDERS the Defendant to pay the special assessment of $ 100.00 to the U.S.
District Court Clerk's Office, 5400 Federal Plaza, Suite 2300, Hammond, IN 46320, which shall
be due immediately.

      Total Assessment                     Total Fine                    Total Restitution

            $100.00                          NONE                           $13,216.38

The Defendant shall receive credit for all payments previously made toward any criminal
monetary payments imposed.




                                               4
